Exhibit C
 
PLEDGE AND SECURITY AGREEMENT
 
This Pledge and Security Agreement (“Security Agreement”) is made this __ day of
September 2011, by Phoenix International Ventures, Inc., a Nevada corporation
(“Company”), of 61B Industrial Parkway, Mound House, NV 89706, U.S.A. in favor
of Zvi Bar-Nes Nissensohn (“Bar-Nes”), Israeli Passport no. 9379265 of 27
Alexander Penn, Tel-Aviv 69641, Israel or his assigns or affiliates (with
Bar-Nes, the “Lender”) in accordance with the Company’s Articles of
Incorporation and all the other provisions that grant the Company power in such
respect and in accordance with resolutions of the Company’s board of directors
dated September __, 2011.
 
Whereas pursuant to that certain Convertible Loan Agreement made and entered
into on even date (“CLA”) among the Company, its fully owned subsidiary Phoenix
Aerospace, Inc. (“PAI”) and Lender the PAI will obtain from Lender credit,
documentary credit, various loans, current and other account overdrafts,
indemnities, bonds and guarantees for the Company or for others at the Company’s
request (jointly and severally, “Facility”) on such terms as have been and/or
are in future from time to time agreed.
 
And whereas it has been agreed between the Company and Lender that the Company
will, by this Security Agreement, secure all its debts and liabilities to Lender
of every type and kind whatsoever, as set out below, in addition to all the
collateral that has been and/or is in future given to Lender.
 
Now therefore this Security Agreement witnesseth as follows -
 
1. Secured Amounts
 
a. This Security Agreement has been issued to secure the full and punctual
payment of all the amounts, whether in U.S. Dollars or in any foreign currency,
now and in future due to Lender from the Company in any manner or way and for
any reason, whether or not the amounts are due from the Company in connection
with the provision of the Facility, whether due from the Company alone or
together with others, whether the Company has already become liable for them or
becomes liable for them in the future, as debtor and/or guarantor and/or
otherwise, that are now and/or in future due, payable prior to or after
realization of the Collateral hereby given, absolutely or contingently due,
directly or indirectly due, due pursuant to the Company’s original obligation or
formulated in a court judgment or otherwise -
 
*           ALL AMOUNTS DUE UNDER THE CLA
 
plus interest, commissions and all expenses whatsoever, including the costs of
realization, advocates’ professional fees, insurance fees, stamp duty and other
payments pursuant to this Security Agreement, with the addition of linkage of
any type now or in future due from the Company to Lender in any way in respect
of linked principal and linked interest (all the aforegoing, “Secured Sums”).
 
b. Secured Sums that are now or in future due to Lender from the Company in any
foreign currency shall be deemed secured by this Security Agreement only insofar
as, in respect of the transaction pursuant whereto they are due, an appropriate
permit from the competent authorities in Israel is given in advance or after the
event, so long as such a permit is legally necessary.
 
2. The Company hereby undertakes to pay Lender every one of the Secured Sums:
 
a. on its agreed due date, if it has been agreed between Lender and the Company
that the particular amount is payable on a particular date;
 
b. at the end of seven (7) days from the date of Lender’s sending its first
written demand to the Company, if a due date has not been agreed as provided in
paragraph (a) above.
 
3. Interest
 
a. Lender may compute interest on the Secured Sums at such rate as has been or
is in future from time to time agreed between it and the Company. In cases in
which the interest rate has not been agreed, Lender may fix the interest rate
and give notice thereof to the Company. The Company shall be charged such
interest rates as aforesaid and Lender may add them to principal at the end of
each quarter or at the end of any other period, as determined by it.
 
b. In the event of default in payment of all or any of the Secured Sums, they
shall bear default interest at the rate agreed upon in the agreement for the
provision of the Facility. In the absence of a provision with regard to default
interest in those agreements, the Secured Sums shall bear interest at the
maximum rate prevailing at Lender in respect of unauthorized withdrawals and
defaults on an approved overdraft account, but not less than two percent (2%)
more than the interest rate fixed in the agreement for the provision of any
banking service.
 
c. In the event that Lender becomes entitled to realize the Collateral under
this Security Agreement it may increase the interest rates of the Secured Sums
to the maximum rate for the time being prevailing at Lender in respect of
unauthorized withdrawals and defaults on an approved overdraft account.
 
4. Collateral
 
a. A pledge of all of the shares of capital stock of PAI owned of record or
beneficially by the Company (the “Shares”) and a first ranking lien, security
interest and fixed charge in the Shares (the “Collateral”).
 
b. The Collateral granted pursuant to Section ‎4.‎a. hereof is and shall be
senior to any other interests and rights of third parties.
 
5. The Company hereby represents and warrants as follows:
 
a. that the Collateral is not charged or pledged to others or attached in any
way;
 
b. that the Collateral is owned by it and in its sole possession;
 
c. that there is no legal, contractual or other restraint or condition governing
the transfer, charge or pledge of the Collateral;
 
d. that it may pledge or charge the Collateral in any way whatsoever;
 
e. that no assignment of right or other transaction has been made that derogates
from the value of the Collateral;
 
f. that it received the necessary consents and/or waivers (if any) from the
shareholders or investors pursuant to the articles of association of the Company
or the various investment agreements.
 
6. The Company hereby undertakes to Lender as follows:
 
a. to keep the Collateral in its possession; and
 
b. not, without obtaining Lender’s prior written consent, to sell, lease out,
move elsewhere or howsoever deliver up the Collateral or any of it, save for
sales, transfers and leases of business inventory made in the ordinary course of
the Company’s business;
 
c. not to sell, lease out, move elsewhere, deliver up or grant to others any
right to use the Collateral without obtaining Lender’s prior written consent;
 
d. forthwith to notify Lender of the imposition of an attachment over the
Collateral and forthwith to notify the attacher of the charge in favor of Lender
and at the Company’s expense forthwith and without delay to take all steps in
order to remove the attachment. If the Company does not take such steps as
aforesaid, Lender may (but need not) take all steps to remove the attachment,
and the Company shall be liable immediately to pay Lender all the expenses
involved therein (including the professional fees of Lender’s advocates);
 
e. not howsoever to charge the Collateral or any of it with rights that are pari
passu with or prior or inferior to Lender’s rights and not to assign any right
that the Company has in the Collateral without obtaining Lender’s prior written
consent;
 
f. to keep books of account and permit Lender or its representative at any time
to examine the books. The Company undertakes to assist Lender or its
representatives and to give them on demand balance sheets, documents and any
information required by them, including explanations in connection with the
financial and operational state of the Company and/or its business;
 
g. that there shall be no material change to the business of the Company without
Lender’s prior written consent; and
 
h. to the best of its knowledge, the Company is not currently in breach and
there are no proceedings against it in connection with any breach of any
intellectual property rights of any third party.
 
7. Term
 
a. The Collateral that has been given to Lender pursuant to this Security
Agreement is of perpetual character notwithstanding settlement of all or any of
the Company’s accounts and it shall remain in force until Lender confirms in
writing that this Security Agreement is void.
 
b. Should Lender have been or in future be given collateral or guarantees for
payment of the Secured Sums, all the collateral and guarantees shall be
independent of each other.
 
c. Should Lender compromise with or grant forbearance or a concession to the
Company, should Lender alter the Company’s obligations in connection with the
Secured Sums or release or waive other collateral or guarantees, the same shall
not alter the nature of the Collateral created pursuant to this Security
Agreement and all the Collateral and obligations of the Company pursuant to this
Security Agreement shall remain in full force and effect.
 
8. Lender may at any time charge any of the Company’s accounts with it with any
amount now or in future due to it from the Company and apply any amount that it
receives from or for the Company to the credit of such account as it deems fit
and transfer any amount standing to the Company’s credit in any account with it
to any other account with it as Lender deems fit.
 
9. Without prejudice to right of Lender to call for the immediate payment of all
or any of the Secured Sums pursuant to any loan agreement or account opening
agreement between Lender and PAI, and without prejudice to the generality of the
provisions of this Security Agreement, Lender may in any of the under-mentioned
cases call for the immediate payment of all or any of the Secured Sums, without
prior notice to the Company:
 
a. if the Company does not discharge to Lender on the due date or dates any of
the Secured Sums due to it;
 
b. if a voluntary winding-up resolution is passed by the Company or if a
winding-up order is issued against it by the court or if the court calls a
creditors meeting for the purpose of finding an arrangement with them or if the
Company’s name has been removed or is about to be removed from any register
operated by law;
 
c. if a (provisional or permanent) receiver, receiver and manager or liquidator
is appointed over the Company’s assets or any of them, and such appointment is
not revoked within fourteen (14) days;
 
d. if an attachment is imposed over all or any of the Company’s assets or over
any of the Collateral given by the Company to Lender or if any act of execution
is taken against it, and such attachment is not cancelled within fourteen (14)
days;
 
e. if the Company stops paying its debts or carrying on its business;
 
f. if the work or a substantial part of it is stopped for two (2) or more
months;
 
g. if all or any material portion of the Company’s assets are burned, lost or
otherwise damaged;
 
h. if it appears to Lender, at its absolute discretion, that there has been a
change in the authority over the Company, in comparison with the situation
existing on the date hereof, by a voluntary share transfer or otherwise (save
for transfers in good faith to a transferee who was also a shareholder of the
Company on the date hereof, and save for the transmission of shares by
inheritance) or by a resolution of the members who constitute the Company,
without Lender’s prior written approval;
 
i. if, there is a deterioration in the value of the Collateral that has been
given to secure payment of the Secured Sums;
 
j. if the Company is required to accelerate the discharge of debts that it owes
to other creditors;
 
k. if the Company breaches or does not perform any of its material obligations
that are contained in this Security Agreement and/or any agreement and/or
instrument and/or contract made in the past and/or future between the Company
and Lender;
 
l. if it transpires that any warranty of the Company in this Security Agreement
and/or any contract made in the past and/or future between the Company and
Lender is incorrect and/or inaccurate in any material respect.
 
m. if the Company alters its certificate of incorporation, its by-law or some of
them and does not give notice thereof to Lender within forty eight (48) hours;
 
n. if the Company merges with or is acquired by another company, whether as
absorbing or target company; and
 
o. if any license, consent, approval or registration of any of the intellectual
property rights of the Company that is material to its business is denied,
becomes void, suspended or is materially prejudiced, and has a material effect
on the Company.
 
10. Exercise
 
a. In each of the cases set out in the preceding clause, Lender may take all the
steps it deems fit in order to collect all the Secured Sums, realize the
Collateral in any way that the law permits and exercise all its rights pursuant
to this Security Agreement, including realizing the Collateral, in whole or
parts and applying the proceeds thereof in discharge of the Secured Sums,
without Lender having to enforce or realize any other guarantees or collateral
that it might have.
 
b. In each case where Lender has the right to call for immediate payment of all
Secured Amounts, Lender may, as the Company’s attorney, for which purpose the
Company irrevocably appoints Lender as its attorney, sell the Collateral and any
part of it by auction or otherwise, itself or through others and on conditions
at Lender’s absolute discretion, and Lender may itself or by the court or
execution office realize the Collateral granted to it pursuant to this Security
Agreement or otherwise by the appointment of a receiver or receiver and manager
on behalf of Lender (and the Company agrees in advance to any person or legal
entity that Lender appoints or proposes as receiver and manager as aforesaid)
and amongst his other powers, he may:
 
(1) take possession of all or any of the Collateral;
 
(2) sell or let and/or agree to the sale or letting of the Collateral, in whole
or parts, or otherwise transfer it on such conditions as he deems fit; and
 
(3) make any other arrangement in respect of all or any of the Collateral.
 
11. All income obtained by the receiver and manager from the Collateral and all
proceeds obtained by Lender and/or the receiver and manager from the sale of the
Collateral or part of it shall be applied:
 
a. firstly, in discharge of all expenses incurred in connection with collecting
the Secured Sums, including the expenses and remuneration of the receiver or
receiver and manager at such rate as fixed by Lender;
 
b. secondly, in discharge of the further amounts that are due to Lender in
consequence of the linkage conditions, the interest, damages, commission and
expenses now and in future due to Lender pursuant to this Security Agreement;
 
c. thirdly, in discharge of the principal of the Secured Sums, or in any other
order of application as prescribed by Lender.
 
12. In the event that at the time the Collateral is realized the Secured Sums
have not yet fallen due or the Secured Sums are only due to Lender contingently,
Lender may collect from the proceeds of realization an amount sufficient to
cover the Secured Sums and the amount that it collects shall be charged to
Lender as collateral for them and be retained by Lender until their discharge.
 
13. Without derogating from the other provisions of this Security Agreement, no
waiver, forbearance, concession, silence or abstinence (“Waiver”) on the part of
Lender in respect of the non-performance or partial or incorrect performance of
any of the Company’s obligations pursuant to this Security Agreement shall be
construed as a Waiver by Lender of any right and it shall only be treated as
acquiescence limited to the specific instance in which it was given. Any Waiver
that Lender grants to any party to a bill that Lender holds pursuant to this
Security Agreement shall have no effect whatsoever on the Company’s obligations.
 
14. If and insofar as the Company is made liable or treated as a guarantor
(hereinafter referred to as the “Guarantor Company”), the Company hereby agrees
that Lender may:
 
a. take proceedings in accordance with the law in order to realize the
Collateral and/or collect the said amounts, without Lender first being liable to
apply to the guaranteed debtors to discharge the said amounts that are due from
them to Lender;
 
b. stop, modify, increase, reduce or renew any credit or other banking service
that has been and/or is in future given to the debtors;
 
c. grant an extension of time and/or similar concession in connection with the
discharge of the said amounts;
 
d. replace, renew, release, amend, refrain from performing or realizing
collateral or other guarantees that Lender now or in future holds, whether
received by it from the guaranteed debtors or others; and
 
e. compromise with the guaranteed debtors or others.
 
The Guarantor Company hereby agrees that the doing of any of the said acts by
Lender shall not vest it with any right to alter or revoke its obligations to
Lender.
 
15. The Company confirms that Lender’s books and accounts are acceptable to it,
shall be deemed correct and shall serve as conclusive evidence against it of all
their particulars, including as regards the computation of the Secured Sums, the
details of the bills and guarantees and the other collateral and every other
matter relating to this Security Agreement. The expression “Lender’s books”
means every statement or copy statement and every loan contract or deed signed
by the Company, and the expression “accounts” means every record or copy record,
whether entered or copied in handwriting or typewriter or entered or copied by
means of printing, duplication or photocopying or by means of any electrical or
electronic technical instrument, including microfilm.
 
16. Lender may at any time, at its discretion, without needing the Company’s
consent, transfer to another this Security Agreement and the rights pursuant
hereto, including the Collateral, in whole or parts, and any transferee may also
transfer the said rights without requiring further consent from the Company. The
transfer may be made by endorsement of the Security Agreement or in such other
manner as Lender deems fit.
 
17. Lender may deposit the Collateral that has been or is in future given
pursuant to this Security Agreement or any of it with a bailee at its discretion
at the Company’s expense and from time to time replace the bailee, and Lender
may also register all or any of the said Collateral with any legally competent
authority.
 
18. No Prejudice
 
a. The grant of this Security Agreement is without prejudice to Lender’s right
to collect the Secured Sums otherwise than by realization of this Security
Agreement.
 
b. The realization of this Security Agreement shall be without prejudice to
Lender’s right to collect from the Company the remainder of the Secured Sums
that have not been discharged by realization of the Security Agreement.
 
19. All expenses in connection with this Security Agreement, its stamping and
registration, the realization of the Collateral (including the professional fees
of Lender’s advocates) and also insurance, bailment, maintenance and repair of
the Collateral shall be paid by the Company to Lender on its first demand, plus
interest at the maximum rate prevailing at Lender for the time being on
unauthorized withdrawals and defaults on approved overdraft accounts from the
date of demand until full discharge. Until their full discharge all the said
expenses shall be secured by this Security Agreement.
 
20. In this Security Agreement:
 
a. “Lender” means Zvi Bar-Nes Nissensohn and entity controlled by Lender
existing on the date hereof and/or established anytime in the future and also
Lender’ successors and assigns;
 
b. the recitals to this Security Agreement constitute an integral part of it;
and
 
c. should this Security Agreement be signed by two (2) or more persons, the
signatories shall be jointly and severally liable for the performance of all the
obligations pursuant to this Security Agreement.
 
21. Any notice posted by Lender to the Company by registered or ordinary mail at
the address specified above, of which the Company shall give Lender written
notice, shall be deemed duly received by the Company within forty eight (48)
hours of the time the letter containing the notice was posted.
 
22. The competent court in Reno, Nevada is hereby vested with jurisdiction for
the purpose of this Security Agreement but Lender may also take legal
proceedings in any other competent court.
 
23. This Security Agreement shall be binding and deemed effective when executed
by the Company and Lender.
 
24. This Security Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Security Agreement.
 
25. This Security Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without giving effect to the rules
respective conflict of law, and the parties hereto irrevocably submit to the
exclusive jurisdiction of the courts of Reno, Nevada in respect of any dispute
or matter arising out of or connected with this Security Agreement.
 
IN WITNESS WHEREOF, the undersigned parties have executed this Security
Agreement to be effective for all purposes as of the date above first written.
 


 
PHOENIX INTERNATIONAL VENTURES, INC.
 


 
By:          _____________________________
 
Name:                    Zahir Teja
 
Title:          Chief Executive Officer
 


 
By:          _____________________________
 
Name:
 
Title:
 


 
ZVI BAR-NES NISSENSOHN
 


 
_____________________________
 

